DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, drawn to claim(s) 1-10, in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden for the two inventions.  This is not found persuasive because the search for a method of DNA sampling would require a separate and unique consideration on at least a statutory category basis of claim(s) language from the elected invention.  In particular, the review of prior art for a method claim(s) would, in this instance, require a substantial and burdensome review of different search terms and categories for database purposes as well as an narrowed and unrelated search from the collection device and kit as elected. See restriction requirement p. 3. Examiner respectfully submits that given the distinct statutory categories of claim(s) between the two inventions in this particular instance, a strong likelihood arises of distinct and burdensome prosecutions for two separate inventions which would require separate and unrelated efforts pertaining to applicability considerations of prior art references and the usefulness of their teachings (part of the search and review process of prior art).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term ‘substantially’ and ‘close’ in claim(s) 4 and 7, is a relative term which renders the claim indefinite. The terms ‘substantially’ and ‘close’ are not defined by the claim(s) , the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roan (US 20100125223 A1).
For claim 1, Roan teaches  A DNA collection device for collecting cells from an orifice of a human subject, [Fig. 1] the device comprising:  
an elongate arm; [1]
and a swab head [2] disposed at a distal end of the elongate arm, wherein the swab head is sized to at least partially enter the orifice, [abstract]
and wherein the swab head comprises a plurality of bristles [3] disposed on a surface of the swab head. [Fig. 1]
 
For claim 2, Roan teaches  The device of claim 1, wherein the orifice is a mouth and the swab head is configured to collect buccal cells. [oral sampling per abstract reasonably includes buccal cells thereby]

For claim 3, Roan teaches  The device of claim 1, wherein at least a portion of the plurality of bristles are packed together to form one or more bristle sets [31].

For claim 4, Roan teaches  The device of claim 3, wherein the bristles of the one or more bristle sets are of a substantially same length, packed in close proximity, and extend outwards in substantially a same direction from the surface of the swab head. [Figs. 1 and 8]

For claim 5, Roan teaches  The device of claim 3, wherein at least a portion of the one or more bristle sets are oriented to correspond to a spacing of wells on at least a portion of a well plate. [the language of claim(s) 5 constitutes a recitation of intended use with respect to an intended well plate where any one of bristles 31 could be inserted into a DNA well and thus the limitation is met] (see MPEP § 2111.02 and § 2114)

For claim 6, Roan teaches  The device of claim 3, wherein at least a portion of the one or more bristle sets are evenly spaced on a surface of the swab head. [Figs. 1 and 8]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan in view of Zwart (US 20080294067 A1).
For claim(s) 7, Roan fails to teach the swab head having a cylindrical shape with bristles circumferentially disposed thereon. 
Zwart teaches a DNA sampling swab [Figs. 3-4] where a swab head [11] having a substantially cylindrical shape [Fig. 3] and at least a portion of the plurality of bristles are disposed on a circumferential surface thereof. [bristles shown esp. in Fig. 3 disposed on all circumferential surfaces on all lateral planes of the brush (swab) head 11]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the swab head shape of Roan to be instead formed cylindrically with circumferentially disposed bristles as taught by Zwart in order to aid in oral (specifically buccal) tissue sampling. As motivated by Zwart ¶¶3-5 and ¶¶58-61.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roan in view of Stivers (US 8475394 B1).

For claim(s) 8-9, Roan fails to teach a protective sleeve with a removable hood and base secured to the device’s arm. 
Stivers teaches a DNA collection kit [Figs. 1-8] including a swab [13] and a protective sleeve [12, 16, 19] disposed about a swab head [Figs. 1-2], the sleeve comprising a removable hood [19] and a base [16] disposed about and secured to at least a portion of an elongate (swab) arm [14] the base operable to sealingly engage with the hood [Figs. 1-3 and col. 3 ll. 45-65]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the swab of Roan to incorporate the sleeve with the hood and base of Stivers (i.e., placing the sleeve, hood, and base of Stivers onto the swab of Roan) in order to help preserve and protect any acquired sample. As motivated by Stivers col. 1.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20070249961 A1) in view of Roan.
For claim(s) 10, Morrison teaches A DNA collection kit [abstract] comprising: 
a DNA collection device [1]
a well plate; [¶135, ¶138]
and a containment device [240, 250] comprising a housing for the collection device. [Figs. 7-8]

Morrison fails to teach the collection device being that of claim(s) 5. Roan teaches the DNA collection device of claim(s) 5 (see § 102 citations for claim(s) 1, 3, and 5 above).
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the collection device of Morrison to incorporate the collection device of claim(s) 5 as taught by Roan (most simply, to replace the swab head of Morrison with the bristle configuration of Roan) in order to better obtain oral samples of a subject. As motivated by Roan ¶¶6-7. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791